 Case 1:19-cv-00708-RJJ-RSK ECF No. 21, PageID.60 Filed 04/09/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 ERIC DEVRIES,
                                                         Case No. 19-cv-708
        Plaintiff,
                                                         Hon. Robert J. Jonker
 v.

 SPECIALIZED LOAN SERVICING LLC,

        Defendant.


       STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

       The parties, as evidenced by the signature of their respective counsel below,

stipulate to the dismissal of this matter with prejudice and with each party bearing its own

fees and costs.

STIPULATED AND AGREED:


Dated: April 8, 2020                      /s/Theodore J. Westbrook
                                          Theodore J. Westbrook (P70834)
                                          Westbrook Law PLLC
                                          Attorney for Plaintiff
                                          6140 28th St. SE, Suite 115
                                          Grand Rapids, MI 49546
                                          (616) 288-9548
                                          twestbrook@westbrook-law.net


Dated: April 8, 2020                      /s/Derek K. Mountford
                                          Derek K. Mountford (Fla. Bar No. 127172)
                                          Holland & Knight
                                          Attorneys for Defendant
                                          50 North Laura St., Suite 3900
                                          Jacksonville, FL 32202
                                          (904) 798-5402
                                          derek.mountford@hklaw.com

       This Order resolves all pending claims and closes the case.
Case 1:19-cv-00708-RJJ-RSK ECF No. 21, PageID.61 Filed 04/09/20 Page 2 of 2




IT IS SO ORDERED.

Dated:   April 9, 2020                   /s/ Robert J. Jonker
                                        Hon. Robert J. Jonker
                                        Chief United States District Judge
                                        Western District of Michigan




                                                                             2
